Exhibit 10.1
SEPARATION AGREEMENT
This Separation Agreement and General Release is entered into effective as of
the 15th day of December, 2008, by and between Tom Stone, a U.S. citizen with
resident at Maumee, OH (“Employee”) and Dana Holding Corporation, a Delaware
Corporation together with its affiliates and subsidiaries (collectively
referenced herein as “Dana” or the “Company”).
Recitals

A.   Employee has been employed by Dana (or its predecessor) in the United
States since June 27, 2005. Employee’s last day as an active employee will be
December 31, 2008. He has most recently been serving as President, Light Axle
Products Group, Automotive Systems Group.

B.   The Employee and Dana have mutually agreed to separate under amicable
circumstances after a full discussion and review of current circumstances and
options.

C.   Employee and Dana have concluded that it would be in the best interests of
both Employee and Dana to enter into this Separation Agreement and General
Release (the “Agreement”) in order to replace and supercede the Executive
Agreement between the Executive and the Company entered into on May 16, 2007
(the “Executive Agreement”) and permit Employee and Dana to separate under
mutually agreed terms to pursue other options outside of Dana.

D.   In order to recognize the above-described concerns, and without either
party admitting any liability to the other except for such obligations as shall
be herein below assumed, Employee and Dana have agreed as set forth below.

     NOW, THEREFORE, for value received, the receipt and sufficiency of which is
hereby acknowledged, intending to be bound by this Agreement, the parties agree
as follows:

  1.   Employment. Employee and Dana agree that Employee’s current duties at
Dana will end, effective upon the expiration of the seven day period for
revocation described below in Paragraph 13.. Between the effective date of this
Agreement and December 31, 2008, Employee will work on such ongoing and
transition matters as Dana may reasonably assign. The Executive Agreement and
Exhibit A thereto will be terminated and of no further force and effect as of
December 31, 2008.

1



--------------------------------------------------------------------------------



 



  2.   Employment Records. Dana’s records will indicate that Employee’s
employment was terminated by job elimination for reasons related to the severe
economic conditions in Dana’s market, effective December 31, 2008. The Employee
will receive his final pay as an active employee together with (i) his December,
2008 perquisite allowance and (ii) any accrued unused vacation at the end of
December, 2008. Copies of this Agreement will be maintained in Employee’s human
resources file.     3.   Payments/Consideration. Employee shall receive the
following as consideration for Employee’s acceptance and execution of this
Separation Agreement and Release (as summarized on attached Exhibit A). Employee
acknowledges that each item listed constitutes special consideration in exchange
for the promises made herein and that Dana was not otherwise obligated to
provide these payments or benefits to Employee:

  a.   Upon the receipt of an invoice detailing the charges, Dana will reimburse
Employee for legal services used by Employee in the negotiation and execution of
this Separation Agreement and Release up to a maximum cost of Two Thousand
Dollars ($2,000).     b.   Dana shall provide Employee with outplacement
services in the U.S. at a cost of up to $20,000 to be direct billed to Dana. The
Employee shall have 30 days from the execution of this Agreement to elect to use
the outplacement services or the Employee may, in lieu thereof, elect to receive
the $20,000 cost in a direct payment from Dana (subject to deduction of required
taxes). If the Employee elects the direct payment option, he must provide Dana
with written notice and the payment will be made no later than the month
following the month during which such written notice is received.     c.  
Employee will receive a lump sum payment equal to 12 months of base compensation
with all deductions required by law. This payment will be made within 30 days
after the expiration of the period for revocation described below in
Paragraph 12 except that to the extent any part of this payment would be
considered “deferred compensation” not exempt from the requirements of
Section 409A of the Internal Revenue Code as referenced in Paragraph 11 below,
that portion (if any) of the lump sum payment which exceeds the lesser of
(A) two times the Employee’s annualized compensation from Dana for the 2007
calendar year, or (B) $460,000 (i.e. two times the annual limit on compensation
as may be in effect under Section 401(a)(17)

2



--------------------------------------------------------------------------------



 



      of the Internal Revenue Code for 2008), shall not be paid to Employee
until six months and one day after the Employee’s termination date (or, if
earlier, upon the Employee’s death).

  4.   Health Insurance & Other Benefits. Dana will provide group health
insurance and for Employee until December 31, 2008 as the last day of the month
in which his employment terminated. The Employee will also receive 18 months of
subsidized COBRA (requiring payment of only the employee’s premium (based on the
coverage chosen) from January 1, 2009 through June 30, 2010. Subsequently, the
Employee shall be entitled to an additional 6 months of COBRA coverage (at the
standard rate) in accordance with the legal requirements of COBRA.     5.  
Other Benefits. Dana shall provide Employee with the benefits to which he is
entitled in accordance with the provisions of any applicable Dana plans in which
he participates (including but not limited to the 2008 Dana Holding Corporation
Omnibus Stock Incentive Plan) to the extent that such benefits represent those
that Employee is either vested in or otherwise entitled to receive. The
effective date of his termination for the purposes of such plans shall be
December 31, 2008. The specific treatment of Long-Term Incentive Plan grants are
referenced on Exhibit A. It is expected that no 2008 Executive Incentive
Compensation (“EIC”) payout or Annual Incentive Plan (“AIP”) payout will occur
due to the Company’s performance against applicable standards, but if such
payout(s) occur, the Employee shall receive the payout(s) set forth on Exhibit A
notwithstanding his separation from Dana. Nonetheless, if the Board should, in
the exercise of its sole discretion, declare a bonus to be payable to senior
executives of the Company, then the Employee will be eligible for any such
payout notwithstanding his separation from Dana. No EIC payout will be made
unless the Company qualifies for such a payout and a 2008 EIC payout is made to
any other eligible Executive. The Employee’s PERQ allowance will continue
through the end of the Employee’s last month on the active payroll.     6.  
SERP. The Employee’s termination will be considered an Involuntary Termination
without Cause and the Employee shall receive a SERP benefit as calculated in
accordance with Paragraph 2.5 of the SERP dated June 27, 2005, and set forth in
attached Exhibit A, subject to the requirements of Section 409A of the Internal
Revenue Code as more particularly described in Paragraph 3 c. above.     7.  
General Release. Employee, on behalf of himself and his attorneys, agents,
representatives, successors, assigns, heirs, administrators and executors
(collectively, “Releasors”) hereby forever releases and discharges Dana and any
of its affiliates, parent or subsidiary entities, owners, partners, officers,
directors, agents, employees, representatives, employee benefit plans, plan

3



--------------------------------------------------------------------------------



 



      administrators or plan sponsors, attorneys and executors (collectively,
“Released Parties”), from any and all claims, demands, suits, liabilities,
charges or grievances of any nature whatsoever, whether known or unknown,
arising prior to the execution of this Agreement by all parties hereto or
relating in any way to Employee’s employment, employment agreements or contracts
with Dana or the termination of such employment or the negotiation and execution
of this Agreement, whether the same be sounding in tort, contract or for the
violation of any federal, state or local statute, code, common law or ordinance,
including, but not limited to, Title VII of the Civil Rights Act of 1964, as
amended, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Family Medical Leave Act, or any parallel federal or state
statute, ordinance or court decision and claims for attorneys fees and costs. It
is understood that this Release constitutes a general release. Notwithstanding
the foregoing to the contrary, however, Employee does not release Dana from any
obligations of indemnification which flow to Employee as a senior executive or
officer of Dana, whether under the Bylaws, Restated Certificate of
Incorporation, other corporate constitutive documents, or under law, for matters
as to which Employee is entitled to indemnification from Dana while he was an
employee of Dana. Employee recognizes that Dana does not have any obligation to
reinstate or reemploy him, and he agrees not to reapply for employment at Dana
or at any Dana facility. This Release does not prevent Employee from suing Dana
to enforce Dana’s obligations hereunder nor does it preclude Employee from
filing any claim for workers’ compensation.     8.   Non-Competition and
Non-Solicitation Obligations. The parties recognize that due to his position
within Dana, Employee has a special knowledge of Dana’s business plans, people,
and confidential trade secret information. It is further agreed that the
disclosure of this information would result in extensive damage to Dana. Dana,
for its part, recognizes Employee will need to make a living to support his
family. In order to meet the interests of both parties, and in consideration of
Dana’s promises set forth in Paragraph 4 above, Employee agrees that he will not
without the express prior written approval of Dana, prior to June 30, 2009,
provide services of any kind for remuneration to any business, individual, or
entity located in North or South America which has products which compete with
axle products of Dana which represent more than 10% of Dana’s 2008 sales from
those businesses for which Employee had responsibility during his final twenty
four months of employment with Dana. Further, Employee agrees not to solicit or
to assist or otherwise become involved in the solicitation of any Dana employee
for employment outside of Dana or its subsidiaries or affiliates in North
America prior to June 30, 2009. Employee further agrees to make full disclosure
of the applicable obligations contained in Paragraphs 7 through 10 of this
Agreement to any prospective employer prior to June 30, 2009.     9.  
Non-Disparagement. Employee shall not disparage or criticize Dana or any of

4



--------------------------------------------------------------------------------



 



      its businesses or employees to third parties whether inside or outside of
Dana. Further, Dana will not disparage or criticize Employee to prospective
employers or to third parties whether inside or outside of Dana. Provided
however, that (i) neither Dana nor Employee shall be held in violation of this
provision for any statements believed to be truthful if such statement is
required by law, legal process or made with the consent of the other party and
(ii) for purposes of Dana’s obligations hereunder this obligation will apply to
actions or statements made solely by any members of Dana’s Executive Committee.
    10.   Reasonable Cooperation. Employee agrees that he will reasonably
cooperate on any reasonable requests from Dana regarding the transition of
responsibilities from the Employee and will further cooperate with Dana for two
years subsequent to his separation in connection with governmental compliance or
pending actual or threatened litigation involving Dana that relate to events,
occurrences or conduct occurring (or claimed to have occurred) during the period
of the Employee’s employment. Dana will reimburse the Employee for his actual
reasonable expenses, as well as his actual reasonable attorneys’ fees (if
independent counsel is necessary). Any such cooperation shall be at the
reasonable request of Dana and would be subject to the reasonable demands of the
Employee’s schedule. Cooperation will include and be limited to:

  a)   Making himself reasonably available for interviews and discussions with
Dana’s counsel as well as for depositions and trial testimony;     b)   Making
himself reasonably available and cooperating in connection with the preparation
with Company counsel of any testimony required whether as part of a deposition
or trial testimony;     c)   Refraining from impeding in any way Dana’s
prosecution or defense of any such litigation or administration proceeding; and
    d)   Cooperating fully in the development and presentation of Dana’s
prosecution or defense of such litigation or administrative proceeding.

  11.   Confidentiality. The parties agree that this Agreement, and the terms
hereof, are confidential except as such disclosure may be required to discharge
any SEC or other relevant legal obligation and may not be disclosed in any
manner to any third party except in a proceeding to enforce the terms hereof or
if required by applicable law or legal process or as to statements made to

5



--------------------------------------------------------------------------------



 



      Employee’s wife, lawyer and tax or financial advisors in connection with
the negotiation of this Agreement or the implementation of its terms. Employee
acknowledges that he is subject to restrictions against disclosure of
confidential or trade secret information through both written agreement with
Dana and the effect of common law. Employee will take affirmative steps
reasonably necessary or required by Dana to protect confidential and proprietary
information from inappropriate disclosure and will give Dana reasonable prior
notice in order to permit the Company to act in the event that disclosure of
confidential or proprietary information is required by law or court order.    
12.   Section 409A. It is the intent of the parties that this Agreement be
administered so as to comply with Section 409A of the Internal Revenue Code and
all applicable regulations. The parties intend that since the Employee is
considered a “specified employee” of Dana for purposes of Section 409A any
payment due hereunder which is “deferred compensation” subject to Section 409A
shall be delayed for at least six (6) months after the date of Employee’s
termination as deemed reasonably necessary by counsel for Dana in order to avoid
any violation and/or Section 409A penalties.     13.   Consideration of
Agreement. Employee acknowledges that he has twenty-one (21) days from his
receipt of this Agreement to decide if he wishes to agree to its terms, and that
he is under no obligation to communicate his decision whether or not to execute
this Agreement before the 21-day period has expired. Employee further
acknowledges that he has seven (7) days after he has signed this Agreement to
revoke the Agreement, and the Agreement shall neither be effective nor
enforceable until after the seven (7) day period has expired. Any revocation of
this Agreement must be in writing and delivered to Dana’s Human Resource Manager
at the corporate office before the expiration of the seven (7) days.     14.  
Discussion with Counsel. Employee acknowledges that he has been given an ample
opportunity to fully discuss the terms of this Agreement with counsel of his own
choosing and, in fact, Dana has suggested to him that he take such opportunity.
Employee understands and voluntarily accepts the terms of this Agreement, and
believes it to be a fair and reasonable settlement of any and all outstanding
issues between the parties.     15.   No Admission. It is expressly understood
and agreed that, by entering into this Agreement, none of the parties hereto are
admitting any wrongdoing or liability, and that all parties expressly deny
having engaged in any unlawful conduct of any nature.     16.   Severability.
Should any provision of this Agreement be held to be illegal or unenforceable by
a court of competent jurisdiction, it shall be deemed severed from the Agreement
and the remaining provisions shall remain fully

6



--------------------------------------------------------------------------------



 



      enforceable.     17.   Complete Agreement. This Agreement represents the
complete and entire understanding of the parties, and supersedes all prior
agreements, representations, and understandings, express or implied, concerning
the subject matter hereof, including the Executive Agreement. This Agreement may
only be amended in writing signed by the parties.     18.   Assignability.
Neither this Agreement nor any rights or obligations hereunder may be assigned
by either party without the express written consent of the other party hereto
except that in the unfortunate and unlikely event of Employee’s death before the
receipt of all payments under Paragraphs 3-7, and his receipt of all other
benefits described herein, the Employee’s heirs, beneficiaries, and/or
representative shall be entitled to all such payments and benefits on the same
terms and conditions as Employee would receive them under this Agreement were he
alive, subject to the terms and conditions of the applicable benefit plans.    
19.   Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.     20.   Choice of Law. This Agreement shall be
deemed to have been made at Toledo, Ohio and shall be interpreted in accordance
with Ohio law without regard to choice of law provisions.     21.   Disputes.
The parties agree to utilize arbitration for disputes prior to resort to a
judicial forum except to enforce rights under Paragraphs 7 through 10 above. In
the case of such enforcement actions, resort to court for injunctive remedies
shall be immediately available. Arbitration hereunder shall take place in
Toledo, Ohio using the rules of the American Arbitration Association.

     The parties acknowledge and understand that this Agreement has been
negotiated at arm’s length between the parties and that each party has had the
opportunity to fully consult with counsel of their own choosing and is
completely informed with respect to the terms, covenants, conditions, and
obligations contained in this Agreement and the meaning and effect thereof. Each
party has freely and voluntarily entered into this Agreement with the full
knowledge of its impact and effect.
     IN WITNESS WHEREOF, the parties have duly executed this Agreement by their
signatures below.

               
 
             
WITNESS:
  /s/ Gary M. Golden   NAME:      
 
             
 
          /s/ Thomas R. Stone  
 
             
 
                   12/15/08  

7



--------------------------------------------------------------------------------



 



               
 
             
WITNESS:
  /s/ Gary M. Golden   DANA HOLDING CORPORATION  
 
             
 
             
 
      By:   /s/ Robert Marcin  
 
             
 
      Title:   Chief Administrative Officer  

8